Citation Nr: 1315608	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable disability rating for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, from June 24, 2004, to May 7, 2009, and greater than 60 percent from May 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from March 2004 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cheyenne, Wyoming, that granted service connection for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension and assigned an initial noncompensable disability rating, effective June 24, 2004.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.

This matter was previously before the Board in November 2010 and January 2013  at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105  (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, in April 2012, the disability rating for the Veteran's service-connected focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, was raised to 60 percent, effective May 8, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, prior to May 8, 2009, the focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension was manifested by renal dysfunction characterized by definite decrease in kidney function.

2.  From May 8, 2009, the Veteran's focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension was not manifested by renal dysfunction characterized by renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) level more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.


CONCLUSION OF LAW

1.  The criteria for an initial 60 percent disability rating for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, from June 24, 2004, to May 7, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7101, 7534, 7536 (2012). 

2.  The criteria for a disability rating greater than 60 percent for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, from May 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7101, 7534, 7536 (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2005, November 2010, November 2011, and February 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in a June 2005 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been 
satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  As noted above, this case was previously remanded in order to obtain outstanding VA and private treatment records and afford the Veteran a VA examination so as to assess the severity of her renal disability.  Thereafter, additional VA and private treatment records were associated with the claims file, and the Veteran was afforded a VA examination in January 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension is currently under 38 C.F.R. § 4.115b, Diagnostic Codes 7536-7534.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  Diagnostic Code 7534 provides the rating criteria for atherosclerotic renal disease.  Diagnostic Code 7536 provides the rating criteria for glomerulonephritis.  The rating criteria for each disorder directs that the disability be rated as renal dysfunction under 38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) level more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating. 

Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion is assigned an 80 percent disability rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent disability rating.

Albumin that is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic code 7101 warrants a 30 percent disability rating.  

Albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic code 7101, warrants a noncompensable disability rating.  See 38 C.F.R. § 4.115a (2012).

Under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension) manifested by hypertension with diastolic pressure predominately 100 or more; or systolic pressure predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required, warrants a 10 percent disability rating.  A 20 percent disability rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more.  A maximum 60 percent disability rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

Renal Dysfunction from June 24, 2004, to May 7, 2009

Letters from the University of Colorado Health Sciences Center dated in July 2004 and October 2004 show that the Veteran was said to have focal sclerosing Glomerulonephritis complicated by secondary hypertension requiring chronic medication for control.  She was also said to have frequent urinary tract infections and a history of kidney stones requiring more hydration than a normal person.  Her creatinine was said to have been stable over the preceding two years, but that when under any physical or mental fatigue or stress (as when in Iraq) the delicate balance was upset, and her creatinine soared to 1.9 due to an imbalance in electrolytes from medications and long physical hour demands.  Her kidney function was said to have decreased by approximately 20 percent, and that this was an event she had not totally recovered from.

A private medical record from Cheyenne Medical Specialists dated in April 2005 shows that laboratory findings included urea nitrogen of 23mg% and creatinine of 1.4mg%.   

A VA medical record dated in May 2005 shows that laboratory findings included BUN of 11mg% and creatinine of 1.2mg%.

A VA examination report dated in May 2005 shows that the Veteran was noted to have a history of urinary tract infections.  She was also said to have a history of proteinuria and hypertension.  A prior kidney biopsy was said to have revealed focal segmental glomerulosclerosis.  Physical examination revealed that she was well-nourished and in no distress.  Blood pressure was 138/78, 136/78, and 128/80.  The abdomen and extremities were normal, and there was no evidence of edema.  The diagnosis was hypertension and focal segmental glomerusclerosis with chronic renal insufficiency, now apparently 30 percent worse than prior to deployment to southwest Asia based on computed creatinine clearance on May 10, 2005.  A computed creatinine clearance done in April 2005 showed no change in renal function.  

A VA medical record dated in October 2005 shows that the Veteran reported experiencing kidney pain.  Physical examination revealed her vital signs were stable and blood pressure was normal.  Her weight was normal.  The assessment was paraspinous muscle tenderness, versus kidney pain.

A VA examination report dated in May 2007 shows that the examiner indicated that the Veteran had undergone no changes since her most recent VA examination.  The Veteran described experiencing flank tenderness over the right kidney.  She had a constant "guarded" feeling.  She also reported twinges or bouts of pain five to six times per day.  Sharp pain would last approximately five seconds.  She states she would ignore the pain and continue whatever activity she was in.  She noticed ankle swelling approximately two times per month.  She added that while she was deployed to Qatar she had sudden severe elevation in blood pressure, creatinine, and BUN and, therefore, was sent home.  She was treated with hydrochlorothiazide 12.5 mg. every day.  If her hands or ankles become swollen she would take 25 mg. per day which occurs approximately one time per month.  She would also take losartan 100 mg. every day.  She had no side effects to either medication.  She knew of nothing that would exacerbate the symptoms, which were alleviated by repositioning.  She states that she had experienced a weight loss of 23 pounds over the preceding two and a half years.  She was employed as a traveling nurse.  She stated that she may have a momentary distraction from her duties when having a bout or twinge of pain.  She stated that it would change her thought pattern.  The effect on her activities of daily living included mental distress and anxiety from worrying about what will happen if she has progressive renal failure. 

Laboratory findings showed that urinalysis was negative for protein, small amount of blood.  Serum creatinine was 1.2, glomerular filtration rate was 55, and creatinine clearance was 64.5.  Blood pressure was 120/70.  It was also reported that blood pressure in January 2007 was 119/74, in August 2005 was 112/78, and in May 2005 was 118/74.  The diagnoses were segmental glomerulosclerosis; hypertension, well controlled on current medications; chronic hematuria; and marginal chronic renal insufficiency.

Having carefully considered the evidence of record, resolving all reasonable doubt in the Veteran's favor, prior to May 8, 2009, her disability most closely approximates the criteria for the assignment of an initial 60 percent disability rating.  In this regard, while her renal dysfunction was not clearly manifested by persistent edema or albuminuria; or hypertension that exhibited diastolic pressure predominately 140 or more; the July 2004 and October 2004 letters from the 
University of Colorado Health Sciences Center concluded that kidney function had decreased by approximately 20 percent.  The Board finds that this suggests that the Veteran's renal dysfunction was manifested by definite decrease in kidney function under the criteria set forth in 38 C.F.R. § 4.115b.  As such, the criteria for an initial 60 percent disability rating have been met.

The Board has considered whether an even higher 80 percent disability rating would be warranted during this initial stage, however, the medical evidence described above has not demonstrated that the renal dysfunction is manifested by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that from June 24, 2004, to May 7, 2009, the Veteran's renal dysfunction warrants an initial 60 percent disability rating.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Renal Dysfunction from May 8, 2009

A VA medical record dated in June 2009 shows that the Veteran indicated that she continued to work as a registered nurse.  Her medical problems were said to include a history of focal segmental glomerulosclerosis and recurrent urinary tract infections.  A recent history of blood pressure readings in May 2009 of 129/93, and  139/99 were noted.  Physical examination revealed no anginal type chest pain, increasing shortness of breath or cough; no palpitations; no swelling in the extremities; and no gastrointestinal symptoms.  Blood pressure was 110/77, weight was 133, and body mass index (BMI) was 22.  She appeared healthy and interactive.  The abdomen was thin, soft, with minimal tenderness to suprapubic.   There was no edema of the extremities.  Laboratory findings from May 8, 2009, were said to exhibit creatinine of 1.1mg%, glomerular filtration rate (GFR) of 57, potassium 3.8, sodium 136, and BUN of 20mg%.  The impression was focal segmental glomerulosclerosis and probable interstitial cystitis.

A VA examination report dated in January 2012 shows that a history of renal dysfunction consistent with that set forth above was indicated.  The manifestations of her kidney disability included renal dysfunction (elevated creatinine and proteinuria), hypertension, transient flank pains, and that she restricted herself to a lower protein diet so as not to stress kidney functioning.  The Veteran was said to have renal dysfunction that did not require dialysis.  There was persistent proteinuria and albuminuria, and also some transient edema.  Associated hypertension was also indicated.  A history of urinary tract infections was noted for which she was undergoing long term drug therapy.  Laboratory findings were said to exhibit creatinine of 1.28mg%, GFR of 47, and BUN of 180mg%.  The diagnosis was glomerulonephritis, nephrolithiasis, and recurrent urinary tract infections.  The examiner opined that the Veteran should be able to work in a variety of sedentary and light to moderate physically-demanding positions with the restrictions that she avoid exposure extreme weather (heat), allowed to drink plenty of water to maintain hydration, and time for frequent bathroom breaks to empty her bladder routinely throughout the day.  The restrictions would be to avoid situations of excessive heat/elemental exposure, dehydration, and those requiring strenuous physical work.  This disability has not caused hospitalizations in many years.  The examiner added that the kidney disability was not causing urinary tract infection nor obstructive voiding, but was most likely the cause of her hypertension and her renal dysfunction.

Having carefully considered the evidence of record from May 8, 2009, the Board finds that the Veteran's disability most closely approximates the criteria for the currently assigned 60 percent disability rating.  In this regard, laboratory findings in May 2009 revealed creatinine of 1.1mg%, GFR of 57, potassium 3.8, sodium 136, and BUN of 20mg%.  Laboratory findings in January 2012 revealed creatinine of 1.28mg%, GFR of 47, and BUN of 180mg%.  While the GFR readings of 57 and 47 are indicative of definite decrease in kidney function, the findings do not show that 
BUN was from 40 to 80mg%; or, creatinine was from 4 to 8mg%; or that the Veteran exhibited generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  As such, the criteria for the next higher 80 percent disability rating are not met.  

The Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

The Board notes that it recognizes that the VA examiner in January 2012 opined that the Veteran's kidney disability was most likely the cause of her hypertension.  However, 38 C.F.R. § 4.115 specifically prohibits the assignment of separate ratings for hypertension and any form of nephritis, unless there has been a removal of a kidney or the chronic renal disease has progressed to the point where regular dialysis is required.  As such, the assignment of a separate disability rating for the Veteran's hypertension would not be appropriate.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and a disability rating greater than 60 percent from May 8, 2009, must be denied.  Thus, the benefit-of-the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's renal disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's renal disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the renal disability has been awarded an increased disability rating of 60 percent prior to May 8, 2009.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

An initial 60 percent disability rating for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, from June 24, 2004, to May 7, 2009, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 60 percent for focal segmental glomerulosclerosis with chronic renal insufficiency and hypertension, from May 8, 2009, is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


